UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-2388



JOSEPH KEVIN CONLON,

                                              Plaintiff - Appellant,

          versus


K-MART CORPORATION,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Chief
District Judge. (CA-01-958-A)


Submitted:   April 27, 2005                   Decided:   May 10, 2005


Before SHEDD and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Herman M. Sawyer, Jr., Falls Church, Virginia, for Appellant.
Danielle D. Giroux, HARMAN, CLAYTOR, CORRIGAN & WELLMAN, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Joseph Kevin Conlon appeals the district court’s order

granting summary judgment to Defendant in this tort action.            We

have   reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court. See Conlon v. K-Mart Corp., No. CA-01-958-A (E.D. Va. filed

Sept. 28, 2004 & entered Sept. 29, 2004).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                  AFFIRMED




                                 - 2 -